DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 9, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 20160282132; hereinafter Bostick), in view of Alewine et al. (US 6333703; hereinafter Alewine).
Regarding Claim 1,
Bostick teaches
	An electronic device, comprising: (Bostick: Abstract)
	a display device; (Bostick: Paragraph [0033])
	a wireless communication circuit supporting vehicle-to-everything (V2X) communication; (Bostick: Paragraph [0015], [0032]) and 
	at least one processor operatively connected to the display device and the wireless communication circuit, (Bostick: Paragraph [0032])
	wherein the at least one processor is configured to: 
	receive a first V2X message from an external electronic device through the wireless communication circuit, (Bostick: Paragraph [0057])
	determine, based on a location of the external electronic device included in the received first V2X message, and a present location of the electronic device, whether a traffic guide event has occurred, (Bostick: Paragraph [0059])
	…
	control the display device to display information related to the traffic guide event… (Bostick: Paragraph [0059]-[0060]) 
Bostick does not teach
…
	in response to determining that the traffic guide event has occurred, estimate a reliability of the traffic guide event, based on at least one of an accuracy of the location of the external electronic device, or an accuracy of the present location of the electronic device, and 
	…including an indication of the estimated reliability of the traffic guide event.
However in the same field of endeavor, Alewine teaches
…
	in response to determining that the traffic guide event has occurred, estimate a reliability of the traffic guide event, (Alewine: Column 4, Line 30-46) based on at least one of an accuracy of the location of the external electronic device, or an accuracy of the present location of the electronic device, (Alewine: Column 4, Line 30-46) and 
	…including an indication of the estimated reliability of the traffic guide event. (Alewine: Column 4, Line 30-46)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the V2X and traffic guide event determination of Bostick with the accuracy and reliability of the traffic guide events and present locations of Alewine for the benefit of a traffic information service that provides instant traffic condition updates based upon the reports of the whole user set. (Alewine: Column 3, Line 24-26)

Regarding Claim 3,
Bostick, in view of Alewine, teaches
	The electronic device of claim 1, wherein the at least one processor is further configured to detect the accuracy of the present location of the electronic device, based on at least one of: 
	a type of a location recognition sensor used to estimate the present location of the electronic device, or a type of location estimation process used to estimate the present location (Alewine: Column 4, Line 49-54)
	The motivation to combine Bostick and Alewine is the same as stated for Claim 1 above.

Regarding Claim 9, 
Bostick, in view of Alewine, teaches
The electronic device of claim 1, wherein the at least one processor is further configured to: 
	receive a second V2X message from the external electronic device associated with the first V2X message, (Bostick: Paragraph [0028])
	wherein the reliability of the traffic guide event is further determined based on information included in the second V2X message. (Bostick: Paragraph [0028])

Regarding Claim 11, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 13, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 18, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.

Claim(s) 2, 4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Alewine, and further in view of Ahn et al. (20190096260; hereinafter Ahn).
Regarding Claim 2, 
Bostick, in view of Alewine, teaches
The electronic device of claim 1,… 
Bostick, in view of Alewine, does not teach
…wherein the at least one processor is further configured to detect the accuracy of the location of the external electronic device received in the first V2X message.
However in the same field of endeavor, Ahn teaches
…wherein the at least one processor is further configured to detect the accuracy of the location of the external electronic device received in the first V2X message. (Ahn: Paragraph [0433]-[0437])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bostick, in view of Alewine, with the location accuracy of Ahn for the benefit of acquiring, by a vehicle, information about one or more vehicles that are located outside of the vehicle. (Ahn: Paragraph [0006])

Regarding Claim 4,
Bostick, in view of Alewine, and further in view of Ahn, teaches
	The electronic device of claim 1, wherein the first V2X message further includes at least one of: 
	accuracy information for the location indicated by the first V2X message, (Ahn: Paragraph [0433]) or movement information of the external electronic device.
	The motivation to combine Bostick, Alewine and Ahn is the same as stated for Claim 2 above.

Regarding Claim 12, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.
Regarding Claim 14, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.

Claim(s) 5-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Alewine, and further in view of Mueck et al. (US 20190051151; hereinafter Mueck).
Regarding Claim 5, 
Bostick, in view of Alewine, teaches
The electronic device of claim 1,…
Bostick, in view of Alewine, does not teach
…wherein the information related to the traffic guide event is displayed when the estimated reliability of the traffic guide event satisfies a predetermined condition. 
However in the same field of endeavor, Mueck teaches
	…wherein the information related to the traffic guide event is displayed when the estimated reliability of the traffic guide event satisfies a predetermined condition. (Mueck: Paragraph [0100])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bostick, in view of Alewine, with the predetermined condition for the traffic guide event of Mueck for the benefit of gathering information about the traffic environment as completely as possible. (Mueck: Paragraph [0007])

Regarding Claim 6,
Bostick, in view of Alewine, and further in view of Mueck, teaches
	The electronic device of claim 5, wherein the predetermined condition includes the estimated reliability of the traffic guide event being greater than or equal to a predetermined reliability threshold. (Mueck: Paragraph [0100])
	The motivation to combine Bostick, Alewine, and Mueck is the same as stated for Claim x above.

Regarding Claim 15, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 16, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.

Claim(s) 7-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Alewine, further in view of Mueck and even further in view of Lekutai (US 20200327806).
Regarding Claim 7, 
Bostick, in view of Alewine, and further in view of Mueck, teaches
The electronic device of claim 5,…
Bostick, in view of Alewine, and further in view of Mueck, does not teach
	…wherein the at least one processor is further configured to: 
	determine whether a location associated with the traffic guide event is disposed within a geographic location predesignated as a cautious driving area,
	wherein the information related to the traffic guide event is displayed irrespective of whether the estimated reliability satisfies the predetermined condition when the traffic guide event is disposed in the cautious driving area.
However in the same field of endeavor, Lekutai teaches
	…wherein the at least one processor is further configured to: 
	determine whether a location associated with the traffic guide event is disposed within a geographic location predesignated as a cautious driving area, (Lekutai: Paragraph [0059])
	wherein the information related to the traffic guide event is displayed irrespective of whether the estimated reliability satisfies the predetermined condition when the traffic guide event is disposed in the cautious driving area. (Lekutai: Paragraph [0028], [0059])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bostick, in view of Alewine, and further in view of Mueck, with the cautious driving area of Lekutai for the benefit of enabling vehicles to transmit and receive information about their positions, speeds, and directions to prevent vehicular accidents and manage traffic. (Lekutai: Paragraph [0009])

Regarding Claim 8,
Bostick, in view of Alewine, further in view of Mueck, and even further in view of Lekutai, teaches
	The electronic device of claim 7, wherein the cautious driving area indicates the geographic location is at least one of a frequent accident area, a construction area, or a child protection zone. (Lekutai: Paragraph [0059])	
	The motivation to combine Bostick, Alewine, Mueck, and Lekutai is the same as stated for Claim 7 above.
	
Regarding Claim 17, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Alewine, and further in view of Jeong (US 20160358467, of record in IDS).
Regarding Claim 10, 
Bostick, in view of Alewine, teaches
The electronic device of claim 1,…
Bostick, in view of Alewine, does not teach
	…wherein the indication of the estimated reliability of the traffic guide event includes a warning message, and 
	wherein the indication varies in color, symbol, size and/or brightness depending on the estimated reliability.
However in the same field of endeavor, Jeong teaches
	…wherein the indication of the estimated reliability of the traffic guide event includes a warning message, (Jeong: Paragraph [0168]) and 
	wherein the indication varies in color, symbol, size and/or brightness depending on the estimated reliability. (Jeong: Paragraph [0171], FIG. 8 (a-b))
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Bostick, in view of Alewine, with the warning indicator of Jeong for the benefit of providing a mobile terminal and controlling method thereof, by which reliability of information can be determined in case of sharing accident information between car drivers. (Jeong: Paragraph [0009])

Regarding Claim 19, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick, in view of Kim et al. (US 20170371349; hereinafter Kim).
Regarding Claim 20,
Bostick teaches
	An electronic device comprising: (Bostick: Abstract)
	a display device; (Bostick: Paragraph [0033])
	a wireless communication circuit supporting vehicle-to-everything (V2X) 25communication; and (Bostick: Paragraph [0015], [0032])
	at least one processor operatively connected to the display device and the wireless communication circuit, (Bostick: Paragraph [0032])
	wherein the at least one processor is configured to: 
	…
	in response to receiving a location correction signal from the external electronic device through the wireless communication circuit, detect a location of the external electronic device included in the location correction signal, (Bostick: Paragraph [0049], [0057]-[0059])
	45…
	correct the present location of the electronic device, based on the location of the external electronic device, and at least one of the detected distance or the detected direction 5relative to the external electronic device. (Bostick: Paragraph [0049])
Bostick does not teach
…
transmit a V2X message including a present location of the electronic device to an 30external electronic device through the wireless communication circuit, 
…
detect at least one of a distance or a direction of the electronic device relative to the external electronic device, and 
…

However in the same field of endeavor, Kim teaches
…
transmit a V2X message including a present location of the electronic device to an 30external electronic device through the wireless communication circuit, (Kim: Paragraph [0279])
…
detect at least one of a distance or a direction of the electronic device relative to the external electronic device, and (Kim: Paragraph [0141]-[0142])
…
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication circuit of Bostick with the V2X message transmission of Kim for the benefit of a vehicle control device and a vehicle control method capable of autonomously driving a vehicle in an optimized manner. (Kim: Paragraph [0012])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668